Citation Nr: 1021215	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-93 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for pulmonary 
sarcoidosis.  

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic lumbosacral strain.  

4.  Entitlement to a disability rating in excess of 20 
percent for service-connected postoperative osteochondral 
fracture, right ankle.

5.  Entitlement to an effective date earlier than May 10, 
2007 for the grant of service connection for radiculopathy of 
the left lower extremity.  




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated December 2005 and July 
2007 (issued in August 2007) from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

This appeal was previously remanded by the Board in December 
2008 for additional evidentiary development.  All requested 
development has been conducted and the appeal has been 
returned to the Board for adjudication.  

The issues of entitlement to service connection for pulmonary 
sarcoidosis and entitlement to an increased rating for 
service-connected lumbosacral strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In a June 1992 rating decision (issued in July 1992), the 
RO denied entitlement to service connection for pulmonary 
sarcoidosis.  The Veteran did not appeal that decision, and 
it became final.

2.  Evidence received since the final June 1992 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim of service connection for pulmonary 
sarcoidosis, is neither cumulative nor redundant, and raises 
a reasonable possibility of substantiating the claim, so as 
to permit reopening of the claim.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran currently 
has an eye disability that is due to any incident or event in 
active military service.

4.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
postoperative osteochondral fracture, right ankle, is 
manifested by marked, painful range of motion, with 
additional functional loss due to pain, weakness, 
fatigability, and incoordination, swelling over the medial 
malleolus, and a well-healed surgical scar over the medial 
malleolus that measures 13.5 cm and is numb but is not 
tender, adhered to the underlying tissue, or cause limited 
motion.  

5.  On April 22, 2005, the Veteran filed an informal claim 
for service connection for a low back disability.  There was 
no evidence or allegation that the Veteran's low back 
disability was manifested by neurologic symptoms, including 
radiculopathy into his lower extremities.  

6.  The Veteran is not shown to complain of neurologic 
symptoms associated with his low back disability until 
October 2005.  

7.  Objective evidence of a neurologic deficit associated 
with the Veteran's low back disability is not shown until May 
10, 2007.  


CONCLUSIONS OF LAW

1.  The June 1992 rating decision denying service connection 
for pulmonary sarcoidosis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for pulmonary sarcoidosis 
has been received, and the Veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2009).  

4.  The criteria for a disability rating in excess of 20 
percent for service-connected postoperative osteochondral 
fracture, right ankle, have not been met.  38 U.S.C.A.  
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5271 (2009), 
4.118, DCs 7801 to 7805 (2007).  

5.  The criteria for an effective date earlier than April 22, 
2005, for the grant of service connection for left lower 
extremity radiculopathy, associated with service-connected 
chronic lumbosacral strain, have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
If the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for pulmonary sarcoidosis 
was denied in a rating decision dated June 1992.  At that 
time, the RO noted the Veteran's report that a May 1992 chest 
X-ray indicated that he may have had pulmonary sarcoidosis; 
however, the RO noted that the Veteran's service treatment 
records and an October 1985 VA examination report did not 
contain evidence of a chronic lung disability, including 
sarcoidosis.  As such, the RO denied the Veteran's claim on 
the basis that there was no evidence of pulmonary 
sarcoidosis, including in the service treatment records.  The 
Veteran was advised of the RO's decision in July 1992 but he 
did not appeal the RO's determination.  Therefore, the rating 
decision issued in June 1992 became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  

Since the July 1992 rating decision, the Veteran has 
submitted medical evidence which reflects a diagnosis of 
pulmonary sarcoidosis based upon radiographic evidence, as 
well as medical evidence purporting to establish that the 
Veteran had sarcoidosis when he was discharged from service.  
See post-service medical evidence dated from November 2000 to 
August 2005; April 2010 medical record from Dr. D.S.  As 
noted, at the time of the July 1992 rating decision, there 
was no medical evidence of record which showed that pulmonary 
sarcoidosis was incurred during service or at any time 
thereafter, and in determining whether new and material 
evidence has been submitted to reopen a claim for service 
connection, the Board presumes the credibility of all 
evidence.  

Therefore, the Board finds that such evidence is new, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for pulmonary 
sarcoidosis may be reopened.  See 38 U.S.C.A. § 5108.  

Unfortunately, however, a remand is needed before a fully 
informed decision can be rendered.  Therefore, the merits of 
the reopened claim will be discussed in the Remand portion of 
this decision.  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record 
in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking service connection for an eye 
disability.  He has asserted that he was given eyeglasses 
during service and that he now has deteriorating eyesight, 
which is getting worse.  

The service treatment records show that the Veteran received 
a pair of military glasses in July 1980.  However, there is 
no indication that there was any precipitating complaint or 
treatment for a chronic eye disability, including impaired 
visual acuity.  In fact, the evidence shows that the 
Veteran's eyesight was within normal limits (20/20) 
bilaterally at examinations conducted in September 1977 and 
June 1979.  

Nevertheless, the Board notes the Veteran has not submitted 
any evidence showing that he currently suffers from a chronic 
eye disability, including impaired visual acuity.  In this 
regard, the evidentiary record contains only one documented 
complaint of "eye blurring."  However, there is no 
objective medical evidence that the Veteran's subjective 
complaint of eye blurring represented a chronic eye 
disability, including impaired visual acuity, as there are no 
findings or diagnosis of such.  See July 2005 private medical 
record from Dr. J.G.  In fact, the Board notes that the only 
other evidence that contains findings related to the 
Veteran's visual acuity are treatment records from Dr. R.G., 
a physician who treated the Veteran in conjunction with post-
service employment, which show that the Veteran's vision was 
within normal limits and that the Veteran denied having 
symptoms such as change or loss of vision or the use of eye 
glasses or contact lenses.  See treatment records dated 
November 2000, January 2002, and July 2003.  However, the 
Board notes that this evidence was not submitted during the 
pendency of this claim or in support of this claim.  Instead, 
the evidence was submitted in support of claims for 
disabilities not associated with the Veteran's claimed eye 
disability.  See February 2005 VA Form 21-4138.  

Even if the Board conceded, arguendo, that the evidence was 
submitted in support of the Veteran's claim for service 
connection for an eye disability, the Board notes that the 
evidence does not show that the Veteran currently suffers 
from a chronic eye disability, as there is no evidence, 
findings, or diagnosis of impaired visual acuity or any other 
chronic eye disability.  

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, as noted, the Veteran has not submitted or 
identified evidence that shows he has suffered from a chronic 
eye disability, including impaired visual acuity, at any time 
since he was separated from service in November 1980.  

Therefore, the Veteran's claim for service connection for an 
eye disability must be denied, as the evidence fails to 
establish he has the claimed condition.  There is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for residuals of 
postoperative osteochondral fracture of the right talus was 
established in July 1981, and the RO assigned a 20 percent 
disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271.  

The Veteran has asserted that his service-connected right 
ankle disability warrants a disability rating higher than 20 
percent.  

Under DC 5271, limited motion of the ankle warrants a 10 
percent rating if moderate and a 20 percent rating if marked.  
The Board observes that the words "moderate" and "marked" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Review of the evidence reveals that the Veteran's service-
connected right ankle disability is manifested by subjective 
complaints of pain, swelling, and flare-ups of pain, with 
objective medical evidence of decreased, painful range of 
motion and swelling over the medial malleolus.  See VA 
examination reports dated October 2005 and May 2007; see also 
Veteran's statements dated February and March 2005, November 
2007.  At the October 2005 VA examination, the Veteran 
demonstrated dorsiflexion to 15 degrees and plantar flexion 
to 20 degrees, with complaints of pain, and the examiner 
noted that two additional degrees were lost due to pain, 
weakness, fatigability, and incoordination with repetitive 
motion and during flare-ups.  At the May 2007 examination, he 
was able to demonstrate dorsiflexion to 10 degrees and 
plantar flexion to 30 degrees, with complaints of pain, and 
the examiner noted that repetitive motion did not cause any 
increased pain, weakness, fatigability, or additional 
functional limitation.  Otherwise, the evidence shows that 
the Veteran has a well-healed surgical scar over the medial 
malleolus that measures 13.5 cm and is numb but not tender.  
See May 2007 VA examination report.  

In evaluating the Veteran's service-connected right ankle 
disability under DC 5271, the Board notes, at the outset, 
that the Veteran is currently rated the highest possible 
rating available under that code.  Indeed, the Veteran's 
service-connected right ankle disability is currently rated 
20 percent disabling under DC 5271, which the Board notes 
contemplates his decreased, painful range of motion, 
swelling, and additional functional loss due to pain, 
weakness, fatigability, and incoordination.  Because the 
Veteran is receiving the highest possible disability rating 
under DC 5271, the Board will evaluate his service-connected 
right ankle disability under all other potentially applicable 
diagnostic codes.  

However, after careful review of the available diagnostic 
codes and the medical evidence of record, the Board finds 
there are no other DCs that provide a basis to assign an 
evaluation higher than the 20 percent rating currently 
assigned.  In this regard, the Board notes that the evidence 
does not show the Veteran's service-connected right ankle 
disability is manifested by ankylosis of the right ankle, 
including the subastragalar or tarsal joints, or malunion of 
the os calcis or astragalus, or that he has required an 
astragalectomy.  Indeed, the evidence shows that the Veteran 
can demonstrate movement with his right ankle in all planes 
of excursion, X-rays of his right ankle do not contain any 
evidence of fracture or dislocation of the joints, and there 
is no evidence that the Veteran has required surgical 
treatment associated with his service-connected right ankle 
disability.  Therefore, the Board finds that DCs 5270, 5272, 
5273, and 5274 do not assist the Veteran in obtaining a 
higher disability rating.  

The Board has considered whether the Veteran may be granted a 
separate disability rating based upon the scar associated 
with his service-connected right ankle disability.  However, 
there is no indication that the Veteran's scar is painful, 
adhered to the underlying tissue, or causes limited motion.  
Therefore, the Board finds there is no basis upon which to 
grant a separate disability rating based upon the scar on the 
right ankle.  See 38 C.F.R. § 4.118, DCs 7801 to 7805 (2007); 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (2005).  

In making this determination, the Board notes that, during 
the pendency of the Veteran's claim and appeal, an amendment 
was made to the criteria for rating the skin.  This amendment 
was made effective October 23, 2008.  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of an appeal, the Board considers 
both the former and current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, the Board 
will not evaluate the Veteran's scars under the criteria in 
effect as of 2008 because that amendment only applies to 
claims received by VA on or after October 23, 2008, or in a 
case where a veteran requests review of his disability under 
the new rating criteria.  The Veteran's increased rating 
claim was received by VA in February 2005 and the Veteran has 
not requested that the scars associated with his service-
connected right ankle disability be evaluated under the new 
rating criteria.  Therefore, the Board finds that proper 
consideration has been given to the Veteran's right ankle 
scar under all potentially applicable diagnostic codes.  

Finally, the Board has considered whether this case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, there is no indication in the evidence 
or allegation by the Veteran that his service-connected right 
ankle disability has resulted in marked interference with 
employment or necessitated frequent hospitalization.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).  Therefore, the Board finds 
that submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not appropriate in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of a disability rating in excess of 20 percent for 
service-connected postoperative osteochondral fracture, right 
ankle, and the benefit-of-the-doubt is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Earlier Effective Date

Entitlement to service connection for left lower extremity 
radiculopathy associated with service-connected chronic 
lumbosacral strain was established in July 2007, and the RO 
assigned a 20 percent disability rating effective from May 
10, 2007.  The Veteran has asserted that the effective date 
for the grant of service connection for his left lower 
extremity radiculopathy should be April 2005, the date his 
claim for service connection for a low back disability was 
received by VA.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an evaluation and award of compensation based on an original 
claim or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. §  5110(b) (West 2002); 38 C.F.R. § 3.400.  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  A 
formal claim is one that has been filed in the form 
prescribed by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  An informal claim may be any communication or 
action, indicating intent to apply for one or more benefits 
under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 
38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be 
written, and it must identify the benefit being sought.  
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon 
v. West, 12 Vet. App. 32 (1998).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Based upon a complete review of the evidentiary record, the 
Board finds that May 10, 2007 is the earliest date assignable 
for the grant of service connection for left lower extremity 
radiculopathy associated with service-connected chronic 
lumbosacral strain.  

Review of the record reveals that, in April 2005, the Veteran 
submitted an informal claim for service connection for a low 
back disability.  This is correct.  However, in the Veteran's 
correspondence, there was no indication that he was seeking 
entitlement for, or believed that he was entitled to service 
connection for, a neurological disability associated with his 
low back disability.  Indeed, there was no evidence or 
allegation that the Veteran's low back disability was 
manifested by radiculopathy into his lower extremities at 
that time.  See Veteran's statement dated April 2005.  

The first time the Veteran complained of neurologic symptoms 
associated with his low back disability was at the October 
2005 VA examination where the veteran reported that he had 
intermittent back pain with tingling in his feet.  While the 
Veteran reported having neurologic symptoms associated with 
his low back disability at that time, objective examination 
revealed no sensory deficits and an electromyograph (EMG) of 
the Veteran's spine, which was conducted to rule out left leg 
radiculopathy secondary to discogenic disease, was normal.  
See October 2005 VA examination report.  The report provides 
evidence against the claim that he had this problem, at this 
time.  

The Board notes that objective evidence of radiculopathy 
confirming the Veteran's subjective complaints is not shown 
until May 2007, when sensory examination of the Veteran's 
spine revealed decreased sensation in the L5-S1 left 
dermatome.  See May 2007 VA examination report.  Based on 
this evidence, the RO resolved all doubt in favor of the 
Veteran and granted service connection for left lower 
extremity radiculopathy secondary to chronic lumbosacral 
strain.  See July 2007 Statement of the Case.  

Based on the foregoing, the Board notes that the Veteran is 
not shown to complain of, or seek entitlement to service 
connection for, neurologic symptoms associated with his low 
back disability until October 2005.  However, entitlement to 
service connection for left lower extremity radiculopathy is 
not shown by the evidence until May 2007, the date of the VA 
examination showing a neurologic deficit associated with 
service-connected chronic lumbosacral strain.  Therefore, 
because entitlement to entitlement to service connection for 
left lower extremity radiculopathy is not shown until after 
the first time the Veteran is shown to complain of neurologic 
symptoms associated with his low back disability, the proper 
effective date for the grant of service connection for left 
lower extremity radiculopathy associated with service-
connected chronic lumbosacral strain is May 10, 2007, the 
date entitlement to such benefit is shown by the evidence of 
record.  See 38 C.F.R. § 3.400.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an effective date earlier than May 10, 
2007, for the grant of service connection for left lower 
extremity radiculopathy associated with service-connected 
chronic lumbosacral strain, and the benefit-of-the-doubt is 
not for application.  See Gilbert, 1 Vet. App. at 55.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Specific to requests to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.   
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the Veteran in March 2005 and February 2006 
that fully addressed all required notice elements as to each 
claim and were sent prior to the initial AOJ decisions in 
this matter.  The letters informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Specifically, the March 2005 letter informed the Veteran of 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection and information 
concerning why his claim of service connection for pulmonary 
sarcoidosis was previously denied, as well as information 
regarding the type of evidence needed to substantiate his 
increased rating claim, while the February 2006 letter 
informed the Veteran of the type of evidence needed to 
substantiate his earlier effective date claim.  

In addition to the foregoing, the RO sent the Veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  The RO has 
obtained the Veteran's service treatment records, as well as 
post-service treatment records from VA and his private health 
care providers.  The Veteran was also afforded VA 
examinations in October 2005 and May 2007.  Significantly, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of his claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

Having submitted new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
pulmonary sarcoidosis, the Veteran's claim for that benefit 
is granted to that extent only.

Entitlement to service connection for an eye disability is 
denied.  

Entitlement to a disability rating in excess of 20 percent 
for service-connected postoperative osteochondral fracture, 
right ankle, is denied.  

Entitlement to an effective date earlier than May 19, 2007 
for the grant of service connection for left lower extremity 
radiculopathy, associated with service-connected chronic 
lumbosacral strain, is denied.  



REMAND

Review of the record reveals that the Veteran recently 
submitted evidence to the Board that has not been considered 
by the AOJ/RO.  See 38 C.F.R. § 20.1304.  

As to the reopened pulmonary sarcoidosis claim, the Veteran 
submitted an April 2010 statement from a Dr. O.S., which 
reflects that the Veteran was initially diagnosed with 
sarcoidosis in 1992 by a private physician in Seattle, as 
well as a separate medical record, dated April 2010, from a 
Dr. D.S. which notes that the Veteran had a diagnosis of 
"pneumonconiosis" when he was discharged from service in 
1980 and he was first diagnosed with sarcoidosis in 1992.  

Dr. D.S. opined that the Veteran "obviously" had a 
diagnosis of sarcoidosis when he was discharged from service 
with a misdiagnosis of pneumonconiosis.  

As to the increased rating claim for service-connected 
lumbosacral strain, the Veteran submitted an April 2010 
medical record from a Dr. S.L., which reflects that the 
Veteran had a recurrence of back pain in March 2010 and 
contains an X-ray report of the Veteran's lumbar spine that 
was conducted in April 2010.  The April 2010 medical record 
also reflects that an MRI would be obtained for further 
evaluation of the Veteran's lumbar spine; however, the MRI 
report is not associated with the claims file.  

Because this evidence is pertinent to the Veteran's claims 
for pulmonary sarcoidosis and lumbosacral strain, and because 
the Veteran has not waived his right to have the AOJ consider 
all evidence in the first instance, the Board finds that a 
remand is necessary in order for the AOJ to consider the 
newly submitted evidence.  See Id.  

In addition to the foregoing, the Board finds that the AOJ 
should attempt to obtain the MRI report mentioned in the 
April 2010 medical record from Dr. S.L., as that evidence is 
not of record and may contain information or evidence that 
might assist the Veteran in obtaining a higher disability 
rating.  

On remand, the AOJ should also schedule the Veteran for a VA 
examination to determine if his current diagnosis of 
pulmonary sarcoidosis was incurred in or otherwise related to 
his military service.  Under the VCAA, VA is obligated to 
provide an examination where the record contains competent 
evidence that the claimant has a current disability, evidence 
of an event, injury, or disease during service, an indication 
that a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient medical evidence to make a decision on a 
claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has provided competent lay and 
medical evidence, which reflects that he had been diagnosed 
with pneumonconiosis when he was discharged from service, but 
that he was misdiagnosed and, instead, was suffering from 
sarcoidosis, which got progressively worse after separation 
from service.  The evidence also shows the Veteran has a 
current diagnosis of pulmonary sarcoidosis.  This evidence is 
sufficient to establish that a disease was manifested during 
service, that the Veteran has a current disability, and that 
there is an indication that the disability may be associated 
with service.  As a result, the Board concludes that the 
Veteran should be afforded a VA examination in order to 
determine the likelihood that his current pulmonary 
sarcoidosis was incurred in or is, otherwise, etiologically 
related to service.  See 38 C.F.R. § 3.159(c)(4) (2009); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a 
medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with VA Form 21-
4142 and request that he complete the 
form in order for treatment records to 
be obtained from his private physician, 
Dr. S.L.  After the Veteran's 
authorization is received, attempt to 
obtain all recent treatment records 
from Dr. S.L., including the MRI report 
mentioned in the April 2010 medical 
record associated with the claims file.  
Any negative response should be 
appropriately documented in the claims 
file.  

2.	Schedule the Veteran for an appropriate 
VA examination to ascertain the 
etiology of his pulmonary sarcoidosis.  
The claims file must be made available 
to the examiner for review in 
conjunction with the examination, and 
the examination report should reflect 
that such review is accomplished.  All 
necessary special studies or tests, 
including X-ray films, if necessary, 
are to be done and all findings 
described in detail.

a.	In addition to providing a 
diagnosis of any chronic lung 
disorder currently manifested, the 
examiner is requested to offer an 
opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent) or 
unlikely (i.e., a probability of 
50 percent) that the Veteran's 
current pulmonary sarcoidosis was 
incurred during military service 
or is otherwise related thereto.  

b.	In answering the foregoing, the 
examiner is requested to discuss 
whether there is evidence of 
pneumonconiosis and/or sarcoidosis 
during service, including any 
symptoms reasonably associated 
therewith, such as lung spots.  


c.	If there is evidence of 
pneumonconiosis during service, 
the examiner is requested to 
discuss whether the Veteran's 
current pulmonary sarcoidosis is 
related thereto, to include a 
discussion of whether this 
diagnosis was the first indication 
of sarcoidosis or any other 
chronic lung disorder.  

d.	A rationale must be provided for 
each opinion offered.  

e.	If it cannot be determined whether 
the Veteran's current pulmonary 
sarcoidosis was incurred in or is 
otherwise related to his active 
service, on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the report and explain 
why this is so.

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


